Citation Nr: 0932209	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hepatitis C, and if so, 
whether the underlying claim may be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from April 1968 to April 1971, to include service in the 
Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Buffalo, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which declined to reopen 
a previously denied claim of service connection for hepatitis 
C.


FINDING OF FACT

In August 2009, the Board was notified that the Veteran had 
died; his death on May [redacted], 2007, was confirmed electronically 
by Social Security Administration records.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008).  Under applicable law, there can 
be no substitution of appellants.  In reaching this 
determination, the Board intimates no opinion as to the 
merits of this appeal or to any derivative claim brought by a 
survivor of the Veteran.  38 C.F.R. § 20.1106 (2008).


ORDER

The appeal is dismissed.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


